                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 E.O.H.C., on his own behalf, and on behalf
 of M.S.H.S., his minor daughter, as her next   Case No. 5:19-cv-06144-JDW
 friend,

               Petitioners,

        v.

 WILLIAM BARR, in his official capacity as
 the Attorney General of the United States,
 et al.,

               Respondents.


                                          ORDER

       AND NOW, this 22nd day of January, 2020, upon consideration of Petitioners’ Motion for

a Temporary Restraining Order and Preliminary Injunction (ECF No. 5), it is ORDERED that, for

the reasons stated in the accompanying Memorandum, the Motion is DENIED.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
